BRF S.A. A Public Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 Consolidated Synthetic Voting Map – Ordinary and Extraordinary General Meeting To Be Held on April 26, 2017 BRF S.A. (“ BRF ” or “ Company ”) (BM&FBovespa: BRFS3; NYSE: BRFS), pursuant to CVM Instruction n°. 481, of December 17, 2009, hereby provides its shareholders with the consolidated synthetic voting map of the Ordinary and Extraordinary General Meeting to be held on April 26, 2017 (“ General Meeting ”), which adds the remote votes sent directly to the Company to the votes cast sent through custody and bookkeeping agents, as attached. The General Meeting will be held on April 26, 2017, at 11:00 hours, at the Company's head office, located at Rua Jorge Tzachel, 475, in the City of Itajaí, State Catarina State, Bairro Fazenda. São Paulo, April 25, 2017. Pedro de Andrade Faria Global Chief Executive, Financial and Investor Relations Officer Appendix I – Consolidated Synthetic Voting Map
